Case 1:18-cv-00850-MN-CJB Document 51 Filed 08/07/19 Page 1 of 5 PageID #: 1644




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE
  SATIUS HOLDING, INC.,                     )
                                            )
                              Plaintiff,    )
                                            )
                      v.                    )   C.A. No. 18-850-MN-CJB
                                            )
  SAMSUNG ELECTRONICS CO., LTD., and        )   DEMAND FOR JURY TRIAL
  SAMSUNG ELECTRONICS AMERICA,              )
  INC.,                                     )   PUBLIC VERSION
                                            )
                              Defendants.   )


             LETTER TO THE HONORABLE CHRISTOPHER J. BURKE
                        FROM ALAN R. SILVERSTEIN


                                            Alan R. Silverstein (#5066)
  OF COUNSEL:                               POTTER ANDERSON & CORROON LLP
                                            Hercules Plaza
  Paul J. Andre                             P.O. Box 951
  Lisa Kobialka                             Wilmington, DE 19899
  Greg Proctor                              (302) 984-6000
  KRAMER LEVIN NAFTALIS                     asilverstein@potteranderson.com
   & FRANKEL LLP
  990 Marsh Road                            Attorneys for Plaintiff
  Menlo Park, CA 94025                      Satius Holding, Inc.
  (650) 752-1700

  Shannon H. Hedvat
  KRAMER LEVIN NAFTALIS
   & FRANKEL LLP
  1177 Avenue of the Americas
  New York, NY 10036
  (212) 715-9100

  Dated: August 1, 2019
  Public version dated: August 7, 2019
Case 1:18-cv-00850-MN-CJB Document 51 Filed 08/07/19 Page 2 of 5 PageID #: 1645



                                                                                      1313 North Market Street
                                                                                                  P.O. Box 951
                                                                                    Wilmington, DE 19899-0951

                                                                                              Alan R. Silverstein
                                                                                                        Counsel
                                                                              asilverstein@potteranderson.com


 August 1, 2019

 BY CM/ECF AND HAND DELIVERY                                        PUBLIC VERSION
 The Honorable Christopher J. Burke                                 August 7, 2019
 U.S. District Court for the District of Delaware
 844 North King Street
 Wilmington, DE 19801

          Re:     Satius Holding, Inc. v. Samsung, et al. (C.A. No. 1:18-cv-00850-MN-CJB)

 Dear Judge Burke:

 Defendants’ attacks against Plaintiff’s (“Satius’”) responses to certain interrogatories ring
 hollow. In their July 30 letter (D.I. 48), Defendants disregard the Scheduling Order and case
 law, as well as Satius’ actual responses and the parties’ discussions regarding the instant dispute.
 As set forth below, Defendants’ attempt to compel further responses should be denied.

 Interrogatory No. 13
 Interrogatory No. 13, which requests “[f]or each Asserted Claim that [Satius] contend[s] is valid,
 describe in detail the complete legal and factual bases for [its] contention, including [its]
 complete factual and legal responses to the invalidity contentions served by Samsung and a chart
 that overcomes each prior art reference Samsung asserts,” is compound and seeks to impose an
 unreasonable burden on Satius at this stage of the case. D.I. 48, Ex. B at 15. The interrogatory
 requests that Satius address at least 188 different alleged prior art references that Defendants
 identified in their Invalidity Contentions, even though Defendants only provided 29 charts for
 these references and, as explained below, left open hundreds of potential combinations of the
 same. Defendants’ insistence on such detail regarding each of these alleged references and
 combinations, at this early stage of the case, is contrary to the law.

 First, because patents are presumed valid, Defendants bear the burden to prove otherwise.
 Innovative Scuba Concepts, Inc. v. Feder Indus., Inc., 26 F.3d 1112, 1115 (Fed. Cir. 1994) (“a
 patent is presumed valid and one challenging its validity bears the burden of proving invalidity”).
 Here, Defendants need to provide a detailed explanation of their invalidity contentions before
 any response is required. Because Defendants only chart a fraction of the references (as noted
 above), Satius should not have to bear the burden of guessing what Defendants’ invalidity
 contentions are, particularly given that patents are presumed valid. Fed. R. Civ. P. 26(b)
 (prohibiting discovery where “the burden or expense of the proposed discovery outweighs its
 likely benefit”). Moreover, “[o]nce the expert opinions on invalidity are disclosed and analyzed,
 the invalidity issues may well narrow and change” and thus requiring Satius to provide
 responsive contentions this early in the case is an unreasonable burden. Bonutti Skeletal
 Innovations LLC v. Linvatec Corp., No. 6:12-cv-1379, 2014 WL 186123, at *4 (M.D. Fla. Jan.
Case 1:18-cv-00850-MN-CJB Document 51 Filed 08/07/19 Page 3 of 5 PageID #: 1646

 The Honorable Christopher J. Burke
 Page 2                    Public version dated: August 7, 2019
 16, 2014) (interrogatory was “premature, oppressive and overbroad” before expert opinions).1

 Second, as Satius explained during the parties’ meet and confer, the interrogatory is premature as
 the Scheduling Order provides for a final identification of prior art (December 20, 2019) and
 final invalidity contentions (February 18, 2020). As the “Scheduling Order incorporates the
 concept that discovery will progress in phases,” including with final invalidity contentions, there
 is no basis to “expedit[e] complete and final responses to contentions ahead of [such] deadlines.”
 Novanta Corp., v. Iradion Laser, Inc., No. 15-1033-SLR-SRF, 2016 WL 4987110, at *8 (D. Del.
 Sept. 16, 2016). This is particularly the case where, as here, there is a heavy and unreasonable
 burden that would otherwise be imposed on Satius to address an extraordinary number of
 references and combinations, the majority of which have not been charted (as discussed below),
 and that will ultimately be narrowed. See e.g., Ex. 1, Dragon Intell. Prop. LLC v. Apple, No. 13-
 2058-RGA, D.I. 69 at 10:17-11:1 (D. Del. Feb. 18, 2015) (whether there were “40 or 44, 60 or
 62” references, they were “too many” and plaintiff would not be ordered to “respond to [the]
 interrogatory” until the number is “down to a reasonable number”); Martin Marietta Materials,
 Inc. v. Bedford Reinforced Plastics, Inc., No. 3:2003-57, 2007 WL 1300772, at *4 (W.D. Pa.
 May 2, 2007) (plaintiff not required to respond to interrogatory seeking “validity” contention
 because of undue burden where 57 prior art references were identified in invalidity contentions).

 Interrogatory No. 14
 Defendants’ Interrogatory No. 14, seeking “every objective indicia of nonobviousness,” is
 another impermissible attempt to obtain early expert discovery and impose an undue burden on
 Satius. Defendants previously took the position that they will not address secondary
 considerations of nonobviousness in their opening expert report, demanding that Satius first
 address it in its opening expert report. Ex. 2 at 14:18-15:1 (Defendants “will not say anything
 about the [nonobvioussness] issue in [its opening expert] report. We’ll wait to see what [Satius]
 say[s] in response. We’ll provide a rebuttal report on that issue only.”). Wholly apart from the
 law that the ultimate burden lies with the challenger to address obviousness,2 Defendants cannot
 take contrary positions. On the one hand, Defendants claim that secondary considerations is a
 subject of expert testimony but, on the other hand, now seek to require Satius to provide its
 expert opinion early through Interrogatory No. 14.

 Regardless, Defendants’ invalidity contentions fail to provide any obviousness contentions. At
 most, Defendants provide blanket statements pertaining to obviousness stating that a POSITA
 “would have been motivated to combine the prior art cited in the Appendices” and then listing
 hundreds, if not thousands, of possible combinations. D.I. 48, Ex. E at 11, 43-48. Further, none
 of the Appendices charts obviousness combinations and only leave open that each charted
 reference invalidates the “Asserted Claims . . . under [] §§ 102 or 103, either alone or in

 1
   Defendants’ suggestion that their response to Satius’ non-infringement interrogatory relates to
 the instant issue is of no import. There is no presumption of infringement and, as explained in
 Pragmatus v. Yahoo!, which Defendants rely on, a “response to [an] interrogatory requesting
 information regarding [] non-infringement contentions [is] a separate issue.” D.I. 48, Ex. I at 3.
 2
   The case Defendants rely on makes this clear: “the ultimate burden of persuasion [is] on the
 patent challenger [for] the obviousness analysis.” Zup, LLC v. Nash Mfgr., Inc., 896 F.3d 1365,
 1373-74 (Fed. Cir. 2018); see also WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1359
 (Fed. Cir. 1999) (“The objective evidence of non-obviousness may be used to rebut a prima facie
 case of obviousness based on prior art references.”) (citation omitted).
Case 1:18-cv-00850-MN-CJB Document 51 Filed 08/07/19 Page 4 of 5 PageID #: 1647

 The Honorable Christopher J. Burke
 Page 3                    Public version dated: August 7, 2019
 combination with the background knowledge and ordinary skill of a [POSITA] and/or one or
 more of the other prior art references identified in Samsung’s invalidity contentions.” See, e.g.,
 id., Ex. F at A01-1. Thus, before Satius can properly address and identify the relevant objective
 indicia of nonobviousness, Defendants must first specify their obviousness contentions.

 Interrogatory Nos. 7, 8, and 10
 Satius’ responses to Interrogatory Nos. 7, 8 and 10, seeking information regarding its damages
 contentions are sufficient “based on the information currently in [its] possession.” Pers. Audio,
 LLC v. Google LLC, No. 17-1751-CFC-CJB, 2018 WL 4502002, at *1 (D. Del. Sept. 20, 2018).
 Satius explained during the meet and confer that it would identify any missing documents to
 Defendants so that the parties could work together in good faith to address both parties’
 concerns. Defendants, however, elected to raise the issue now.

 Specifically, discovery is ongoing and Defendants have yet to provide key documents and
 financial information which inform a damages analysis. Satius has various outstanding requests
 for documents relating to sales and revenue data (see, e.g., Ex. 3 (RFP Nos. 24-31)), for which
 Defendants have provided limited consolidated company-wide financial statements and one
 spreadsheet. Those documents do not provide all the detail needed to fully address damages
 contentions beyond Satius’ current position that it seeks a reasonable royalty. Satius does not
 have sufficient information to establish “factual and legal contentions regarding damages”
 (Interrog. No. 7) or the relevance of “any non-U.S. activities” (Interrog. No. 8) (see, D.I. 48, Ex.
 A at 13-15) as shown by Defendants’ interrogatory responses where they state that they “will not
 produce information [] about [] products or components that are exclusively made, used, offered
 for sale and sold in foreign countries” and that they will not provide information “[r]egarding
 sales of transceivers” because they “object[] that activities relating to sales . . . are not relevant
 nor proportional to the needs of this case.” Ex. 4 at 16, 20. Defendants cannot refuse to provide
 information pertaining to the accused products and their financial information but then demand
 that Satius provide its damages contentions relating to those very products and information.

 For Interrogatory No. 10, regarding “facts related to any valuation of this lawsuit, or any
 assessment of the potential or likely monetary or other damages,” Satius asked Defendants for
 clarity as to the meaning of the request. Defendants remarked only that they seek “facts of which
 [Satius] is aware relating to its damages theory.” D.I. 48 at 3. It remains unclear what a
 valuation of the lawsuit means. Nevertheless, Satius remains willing to work with Defendants to
 the extent they are able to provide clarity as to the scope of the request. The remainder of the
 interrogatory appears to be duplicative of Interrogatory Nos. 7 and 8 as it seeks information
 underlying Satius’ damages theory, which is premature for the reasons set forth above.

 Interrogatory No. 11
 Interrogatory No. 11 broadly seeks “communications with any entity relating to . . . the Asserted
 Patent and allegations of infringement.” In its response and during the parties’ meet and confer,
 Satius stated that, to the extent any such non-privileged communications exist, it would produce
 them pursuant to Fed. R. Civ. P. 33(d) including any communications that may be subject to the
 forthcoming ESI Order.3 Defendants’ motion to compel is thus not ripe for the Court’s
 consideration as the parties are still negotiating the ESI Order and production of such documents.

 3
     Defendants have yet to respond to Satius’ comments, from June 12, on the draft ESI Order.
Case 1:18-cv-00850-MN-CJB Document 51 Filed 08/07/19 Page 5 of 5 PageID #: 1648

 The Honorable Christopher J. Burke
 Page 4                    Public version dated: August 7, 2019


                                                  Respectfully,

                                                  /s/ Alan R. Silverstein
                                                  Alan R. Silverstein (#5066)


 ARS/mas/6331046

 Attachments
 cc: Counsel of Record – by CM/ECF and E-mail
